Citation Nr: 1219655	
Decision Date: 06/05/12    Archive Date: 06/13/12

DOCKET NO.  12-00 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been presented sufficient to reopen the appellant's claim for entitlement to service connection for coronary artery disease, to include as being secondary to the appellant's service-connected posttraumatic stress disorder (PTSD), and if so, whether service connection may be granted.

2.  Entitlement to a total disability evaluation based on individual unemployability due to the appellant's service-connected disabilities (TDIU).  


(The issue of entitlement to service connection for papillary renal cell carcinoma, status post partial nephrectomy of the left kidney, to include as being secondary to chemical dioxin exposure, as well as the issue of entitlement to service connection for hypertension, to include as secondary to chemical dioxin exposure, are discussed in a separate action issued concurrently by the Board.)  



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The appellant was on active duty in the United States Army from July 1969 to January 1972.  This service included a tour-of-duty in the Republic of South Vietnam.  

This matter comes before the Board of Veterans' Appeals, hereinafter the Board, on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

The Board must first consider whether new and material evidence has been submitted to reopen the claims.  See 38 U.S.C.A. §§ 5108, 7104 (West 2002 & Supp. 2010).  The Board must proceed in this fashion regardless of the RO's actions.  See Barnett v. Brown, 83 F.3rd 1380 (Fed. Cir. 1996) and VAOPGCPREC 05-92.  As discussed fully under the analysis section, new and material evidence has been submitted to reopen the claim of entitlement to service connection.  As a result, the appellant's claim on the merits will be discussed in the REMAND portion of the decision below.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required on his part. 


FINDINGS OF FACT

1.  In January 2006, the RO denied the appellant's claim for entitlement to service connection for coronary artery disease, to include as being secondary to his service-connected PTSD.  Although the appellant did file a notice of disagreement, he did not subsequently perfect his appeal.  Thus, the January 2006 RO decision is final. 

2.  The evidence received since the RO's decision of January 2006 is not duplicative or cumulative of evidence previously of record and does raise a reasonable possibility of substantiating the appellant's claim.


CONCLUSIONS OF LAW

1.  The January 2006 RO decision that denied the appellant's claim for entitlement to service connection for coronary artery disease, to include as being secondary to the appellant's service-connected PTSD, is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2005); currently 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2011).

2.  New and material evidence has been submitted, and the claim of entitlement to service connection for coronary artery disease, to include as being secondary to the appellant's service-connected PTSD, has been reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (a) (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant comes before the Board requesting that his claim for entitlement to service connection for coronary artery disease, to include as being secondary to the appellant's service-connected PTSD, be reopened and that a decision be issued on the merits. 


I.  The Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the VCAA, VA has a duty to notify and assist veterans in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  In this case, the Board is reopening the claim of entitlement to service connection.  Assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed. 

II.  New and Material Evidence

As will be detailed below, the appellant's claim of entitlement to service connection for coronary artery disease, to include as being secondary to the appellant's service-connected PTSD, has been the subject of an adverse prior final decision.  As a result, service connection for this disorder may now be considered on the merits only if new and material evidence has been received since the time of the last final adjudication.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011); Manio v. Derwinski, 1 Vet. App. 140, 145 (1991); Evans v. Brown, 9 Vet. App. 273 (1996). 

For claims to reopen, evidence is considered "new" if it was not previously submitted to agency decision makers.  "Material" evidence is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).  In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

The United States Court of Appeals for Veterans Claims, hereinafter the Court, has clarified that, with respect to the issue of materiality, the newly presented evidence need not be probative of all the elements required to award the claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  Additionally, the evidence necessary to meet the criteria of raising a reasonable possibility of substantiating the claim should be interpreted as enabling rather than precluding reopening.  Shade v. Shinseki, 24 Vet. App. 110 (2010). 

III.  Analysis

The record reflects that in April 2005, the appellant applied for VA compensation benefits for coronary artery disease.  He averred that the disorder was due to or the result of his military service, or, alternatively, that it was secondary to his psychiatric disorder.  The RO reviewed the appellant's service medical treatment records, his written statements, and any available VA medical treatment records.  Upon review, the RO concluded that service connection was not warranted either on a direct or indirect basis.  The RO issued a rating action in January 2006 that effectuated that conclusion.  

Subsequent to the rating action, the appellant was notified of that action and he submitted a notice of disagreement.  In response to the notice of disagreement, the appellant was provided with a statement of the case.  This occurred in September 2006.  Despite the issuance of the statement of the case, the appellant did not perfect his appeal with respect to this issue.  Hence, the January 2006 rating action became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2005); currently 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2011).

When the RO denied service connection, the evidence of record included the appellant's claim for benefits, the appellant's service medical treatment records, and VA medical treatment records from 2005.  Since then, the appellant has submitted three plus years of VA medical treatment records and his statements in support of the claim.  Such information has not been previously submitted to VA. 

The additional evidence submitted to VA since the prior final denial is new as it was not of record at the time of the January 2006 decision.  It is not cumulative in that is possibly substantiates a previously unestablished fact - that the service member may now suffer from a cardiac disorder that has been aggravated by his service-connected psychiatric disorder, or that it may be the result of his military service.  All of this evidence is not cumulative and has not been previously reviewed by VA.  Hence, it is the conclusion of the Board that this evidence is material because it does relate to previously unestablished facts necessary to substantiate the claim.  Accordingly, the Board concludes that the appellant has submitted evidence that is new and material, and the issue of entitlement to service connection for coronary artery disease, to include as being secondary to the appellant's service-connected PTSD, is reopened.

Since the claim is reopened, the Board must address the merits of the appellant's claim.  Before proceeding to a decision on the merits, it is the Board's opinion that further development is necessary.  See 38 U.S.C.A. § 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c) (2011).  Hence, the claim will be remanded for the purpose of obtaining additional medical evidence.


ORDER

New and material evidence has been received sufficient to reopen the claim of entitlement to service connection for coronary artery disease, to include as being secondary to the appellant's service-connected PTSD; to this extent only, the appeal is granted.


REMAND

As a result of the Board's above action, VA has a duty to develop the appellant's claim prior to the issuance of a decision on the merits.  In the separate action that is also being issued by the Board, the appellant has also sought service connection for coronary artery disease, to include as being secondary to posttraumatic stress disorder (PTSD).  Over the course of this appeal, the appellant has voiced many theories of entitlement to service connection for a cardiac disorder, hypertension, ischemic heart disease, coronary heart disease, etcetera.  He has averred that the conditions began in or were caused by service.  

Alternatively, he has maintained that they were secondary to his exposure to chemical dioxins or secondary to his service-connected PTSD.  It has also been insinuated by the appellant that his service-connected psychiatric disorder has adversely affected any cardiac disorder from which he may now suffer therefrom.  That is, he has stated that when he more anxious or depressed, these symptoms and manifestations affect his cardiac disorder.  In essence, he has argued that when aggravation of his nonservice-connected disability is proximately due to or the result of a service-connected disease or injury, it too should be service connected.

Although the appellant has undergone miscellaneous medical examinations with respect to his heart since 2004, a review of the medical data obtained as a result of those examinations indicates a medical examiner has never gone through the complete medical file and provided comprehensive answers or comments to the various theories of entitlement to appellant has presented.  

The Board believes that further action on this matter should be deferred until the AMC/RO has an opportunity to address these assertions.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (per curiam) (finding that where a service member's claim "identifies PTSD without more, it cannot be a claim limited only to that diagnosis, but must rather be considered a claim for any mental disability that may reasonably be encompassed" by the evidence of record).  See also Mittleider v. West, 11 Vet. App. 181 (1998).  Moreover, because this matter is basically inextricably intertwined with the other action that is being adjudicated by the Board, the interests of judicial economy and avoidance of piecemeal litigation require that action on the matter be deferred and further development occurs.  See Smith (Daniel) v. Gober, 236 F.3d 1370, 1373 (Fed. Cir. 2001) (to the effect that where the facts underlying separate claims are "intimately connected," the interests of judicial economy and avoidance of piecemeal litigation require that the claims be adjudicated together).  As such, the claim of entitlement to service connection for hypertension, to include as being secondary to herbicide exposure, is returned to the RO/AMC for additional action and development.

The issue of entitlement to a TDIU will be held in abeyance will the service connection issue is adjudicated.  The issue is being held in abeyance because if it is found that service connection should be granted and a disability evaluation assigned, such an action may affect whether a TDIU may be granted.  

Hence, to ensure that the VA has met its duty to assist the appellant in developing the facts pertinent to her claim, in accordance with the VCAA, and to ensure full compliance with due process requirements, this case must be REMANDED to the RO/AMC for the further development of evidence.

1.  The RO/AMC should review the record and ensure compliance with all notice and assistance requirements set forth in the VCAA and subsequent interpretive authority.  The RO/AMC should ensure that the appellant is notified as to how he can prevail on his claim based on a claim for direct service connection, secondary service connection, and for aggravation.  Copies of any correspondence forwarded to the appellant should be included in the claims folder for review. 

2.  The RO/AMC should contact the appellant and ask that he identify all sources of medical treatment for any cardiac disabilities since January 2010, and any other relevant treatment records prior to that date that are not already of record, and to furnish signed authorizations for release to the VA of private medical records in connection with each non-VA source identified.  Copies of the medical records from all sources, including VA records, (not already in the claims folder) should then be requested.  All records obtained should be added to the claims folder.  If requests for any private treatment records are not successful, the RO/AMC should inform the appellant of the nonresponse so that he will have an opportunity to obtain and submit the records himself, in keeping with his responsibility to submit evidence in support of his claim.  38 C.F.R. § 3.159 (2011).  

3.  The RO/AMC should arrange for the appellant to undergo an appropriate VA examination to determine the nature, extent, onset and etiology of any cardiac disability found to be present.  If possible, it is requested that the examination be performed by a medical doctor.  The claims folder should be made available to and reviewed by the examiner.  All indicated studies should be performed and all findings should be reported in detail.  

The examiner should comment on the following:

a.  Since January 1, 2004, has the appellant suffered from hypertension, ischemic heart disease, coronary artery disease, or any other disability, disease, or disorder of the heart?  If so, which disability has he suffered therefrom?

b.  What is the etiology of each of the cardiac disorders from which the appellant now suffers?

c.  The examiner is requested to state whether it is at least as likely as not that any of the appellant's cardiac disorders or disorder are/is related to any in-service disease or injury or the appellant's military service in general or to a service-connected disability.  

d.  The examiner is requested to state whether it is at least as likely as not that any cardiac disability or disorder was caused by or the result of the appellant's exposure to chemical dioxins while he was on active duty?

e.  The examiner should provide an opinion as to whether any found heart disability has been aggravated (i.e., permanently worsened) beyond its natural progression by the appellant's service-connected posttraumatic stress disorder.  

It would be helpful if the examiner would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood). 

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. 

The examiner must provide complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the provided conclusions.  If further testing or examination by other specialists is determined to be warranted in order to evaluate the condition at issue, such testing or examination is to be accomplished prior to completion of the examination report. 

The examiner should not invoke the phrase "without resort to mere speculation" without first explaining the basis for such an opinion.  That is, if the examiner is unable to provide the requested opinion without resorting to speculation, the examiner must provide an explanation for the basis of that determination, for example, does the examiner lack the expertise to render such an opinion, or is some additional testing or information needed, and possibly available, that would permit an opinion.  If so, a qualified examiner should provide an opinion and/or the additional testing should be accomplished.  If the examiner cannot provide an opinion because it cannot be determined from current medical knowledge whether a specific in-service injury or disease can possibly cause the claimed condition, or the actual cause of the appellant's cardiac disorder(s) cannot be selected from multiple potential causes, this should be fully explained.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010). 

As stated, the medical examiner must provide a comprehensive report including rationales for all opinions and conclusions, citing the objective medical findings leading to the examiner's conclusions.  In the doctor's report, the examiner must specifically discuss the appellant's contentions.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination was inadequate where the examiner did not comment on the appellant's report of in-service injury and instead relied on the absence of evidence in the service medical records to provide a negative opinion).  

Additionally, if the examiner concludes that the appellant's found cardiac disabilities, disorders, and/or diseases is not service-related or secondary to a service-connected disability or aggravated by a service-connected disorder, the examiner must explain in detail the reasoning behind this determination. 

The results proffered by the examiner must reference the complete claims folders and any inconsistent past diagnoses given.  Finally, it is requested that the results be typed and included in the claims folder for review. 

4.  The RO/AMC should review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  Specific attention is directed to the report of examination.  If the requested report does not include fully detailed descriptions of pathology and all test reports, special studies or adequate responses to the specific opinions requested, the report must be returned for corrective action.  38 C.F.R. § 4.2 (2011); see also Stegall v. West, 11 Vet. App. 268 (1998). 

5.  Thereafter, the RO/AMC should readjudicate the claim that is now on appeal after taking any other development action that is deemed warranted.  If the benefits sought on appeal remain denied, the appellant and the appellant's representative should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board, if in order. 

The Board intimates no opinion as to the ultimate outcome of this case.  The claimant need take no action unless otherwise notified.  The purpose of the examination requested in this remand is to obtain information and evidence, which may be dispositive of the appeal.  Therefore, the appellant is hereby placed on notice that pursuant to 38 C.F.R. § 3.655 (2011) failure to attend the requested VA examination may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991). 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


